DETAILED ACTION
	This Office action is in response to the filings of 20 October 2021 and the Terminal Disclaimer filed 5 January 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5-10, 12, 13, and 16-22 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments with respect to the priority date of the instant invention and the Carter reference (US Publication 2014/0245151) are sufficient to overcome the prior rejection of Carter, in view of Ubillos (US Publication 2013/0239031), further in view of Jaeger (US Publication 2013/0014041).  A further search failed to yield any relevant results.
In a conversation with Applicant’s representative Farhad Shir, the examiner raised concerns with respect to double patenting issues between the instant claims and those of parent patent 9,785,240.  In response to those concerns, Applicant has filed a Terminal Disclaimer.  The obviation of the prior rejection and the filing of the Terminal Disclaimer are sufficient to place the application in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145